

115 HR 2835 IH: To amend the Small Business Act to waive the guarantee fee for loans of not more than $150,000 provided to veterans and spouses of veterans under the Export Working Capital, International Trade, and Export Express programs.
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2835IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mr. Brat (for himself and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to waive the guarantee fee for loans of not more than $150,000
			 provided to veterans and spouses of veterans under the Export Working
			 Capital, International Trade, and Export Express programs.
	
 1.Permanent loan guarantee fee waivers for veteransSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended— (1)in paragraph (14)(B)(ii), by adding at the end the following:
				
					(III)Guarantee fee waiver for veterans
 (aa)DefinitionIn this subclause, the term veteran or spouse of a veteran has the meaning given the term in paragraph (31)(G)(iii). (bb)Guarantee fee waiverThe Administrator may not collect a guarantee fee described in paragraph (18) in connection with a loan of not more than $150,000 made under this paragraph to a veteran or spouse of a veteran on or after October 1 of the first fiscal year beginning after the date of enactment of this subclause.
 (cc)ExceptionIf the President’s budget for the upcoming fiscal year, submitted to Congress pursuant to section 1105(a) of title 31, United States Code, includes a cost for the program established under this subsection that is above zero, the requirements of item (bb) shall not apply to loans made during such upcoming fiscal year.;
 (2)in paragraph (16), by adding at the end the following:  (G)Guarantee fee waiver for veterans (i)DefinitionIn this subparagraph, the term veteran or spouse of a veteran has the meaning given the term in paragraph (31)(G)(iii).
 (ii)Guarantee fee waiverThe Administrator may not collect a guarantee fee described in paragraph (18) in connection with a loan of not more than $150,000 made under this paragraph to a veteran or spouse of a veteran on or after October 1 of the first fiscal year beginning after the date of enactment of this subparagraph.
 (iii)ExceptionIf the President’s budget for the upcoming fiscal year, submitted to Congress pursuant to section 1105(a) of title 31, United States Code, includes a cost for the program established under this subsection that is above zero, the requirements of clause (ii) shall not apply to loans made during such upcoming fiscal year.; and
 (3)in paragraph (34), by adding at the end the following:  (D)Guarantee fee waiver for veterans (i)DefinitionIn this subparagraph, the term veteran or spouse of a veteran has the meaning given the term in paragraph (31)(G)(iii).
 (ii)Guarantee fee waiverThe Administrator may not collect a guarantee fee described in paragraph (18) in connection with an express loan of not more than $150,000 made under this paragraph to a veteran or spouse of a veteran on or after October 1 of the first fiscal year beginning after the date of enactment of this subparagraph.
 (iii)ExceptionIf the President’s budget for the upcoming fiscal year, submitted to Congress pursuant to section 1105(a) of title 31, United States Code, includes a cost for the program established under this subsection that is above zero, the requirements of clause (ii) shall not apply to express loans made during such upcoming fiscal year..
			